In a proceeding to confirm an arbitrator’s award, petitioner appeals from a judgment of the Supreme Court, Kings County, dated November 27, 1979, which, in effect, denied its application and granted respondent’s cross motion to vacate the award. Judgment reversed, on the law, with $50 costs and disbursements, application to confirm the award granted and cross motion to vacate denied. On *908this record, there was no request before the arbitrator to adjourn the March 12, 1979 hearing and thus it cannot be said that the arbitrator’s actions constituted such misconduct as required vacating the award (see Matter of Kool Air Systems [Syosset Institutional Bldrs.], 22 AD2d 672). Hopkins, J. P., Lazer, Gibbons and Cohalan, JJ., concur.